By the Court.

Lumpkin J.
delivering the opinion.
A. is arrested under ca. sa., and 'gives bond to take the benefit of the honest debtors’ Act. At the next Term of the Court he fails to move to be discharged, and is ordered into custody. Under the Act of 1830, he gives bond to the Sheriff to take the prison bounds. He goes beyond the limits, remaining however in the county. Is the Sheriff liable, by rule, for not re-committing the debtor at the end of the six calendar months-?
Had he remained within the bounds, this Court has held that such failure on the part of the Sheriff, would subject him. But in case of escape — and every departure' beyond the *171bounds is an escape, the order of the Court being to commit merely — does not authorize k recapture beyond the bounds; and that the creditor’s remedy is upon the prison-bounds bond.
Judgment affirmed.